DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1–13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites:
“1. A filter element for filtration of an air stream, comprising:
a folded filter medium forming a bellows, the filter medium being constructed at least in two layers and having a particle filter layer, an electrically conductive filter layer, and at least one edge band, the at least one edge band being connected to at least one outer side of the bellows,
wherein at least one further edge band is connected to an outer side of the bellows,
wherein the at least one further edge band is electrically conductive, and
wherein the at least one further edge band forms a pocket open towards one side.” Emphasis added. 
Claim 1 is indefinite as it is unclear if the highlighted “one outer side of the bellows” is the same as “an outer side of the bellows.” 
For the purpose of examination, claim 1 is interpreted as follows. The interpretation is consistent with applicant’s disclosure which shows edge band 3 and further edge band 4 connected to two different outer side of the bellows. 
“1. A filter element for filtration of an air stream, comprising:
a folded filter medium forming a bellows, the filter medium being constructed at least in two layers and having a particle filter layer, an electrically conductive filter layer, and at least one edge band, the at least one edge band being connected to at least one outer side of the bellows,
wherein at least one further edge band is connected to [[an]] another outer side of the bellows,
wherein the at least one further edge band is electrically conductive, and
wherein the at least one further edge band forms a pocket open towards one side.”
Claims 2–13 are indefinite because they depend on claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The claims are rejected as follows:
Claims 1, 4–5, 7–10 are rejected under 35 U.S.C. 103 as being obvious over Krause et al., DE 10 2010 044 258 B4 (“Krause”)1 in view of Berger et al., DE 20 2012 011968 U1 (“Berger”)2 and Haefner et al., US 2013/0068103 A1 (“Haefner”). 
Claims 2–3 are rejected under 35 U.S.C. 103 as being obvious over Krause in view of Berger, Haefner and Krisko et al., US 2008/0016832 A1 (“Krisko”). 
Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Krause in view of Berger, Haefner and Gupta et al., US 2012/0175298 A1 (“Gupta”). 
Regarding Claim 1: 
Krause discloses the claimed limitation of a filter element (Krause’s filter element 1) for filtration of an air stream (because Krause’s filter is inserted in an air conditioning system). Krause Fig. 1, p. 1. Krause’s filter element 1 comprises a folded filter medium forming a bellows Krause’s bellows 2. Id. at Fig. 1, p. 3. The filter element 1 comprises at least one edge band (side strip 14). Id. at Fig. 4, p. 3. The at least one edge band 14 is connected to at least one outer side of the bellows 2. Id.
Krause also discloses the claimed limitation of that the filter element 1 comprises at least one further edge band (side strip 14 covering front side 5 of bellows 2) connected to an outer side of the bellows 2 (front side). Krause Fig. 1, p. 3. The at least one further edge band 14 on front side 5 forms a pocket (guide shaft 6) open towards one side. Id. at Fig. 1. 

    PNG
    media_image1.png
    702
    588
    media_image1.png
    Greyscale

Krause does not disclose that the filter medium of bellows 2 is constructed at least in two layers and having a particle filter layer, an electrically conductive filter layer. 
Similar to Krause, Berger is directed to a bellow shaped air filter element. Berger Fig. 1, p. 1. Both Krause and Berger disclose edge bands (Berger’s filter frame 3). Id. Additionally, Berger discloses that its filter comprises a pleated filter medium with a nonwoven layer and at least one layer in which activated carbon or a similar adsorbent is contained. Id. at p. 6. Berger discloses that its combined filter medium could filter both particles and odors. Id. It would have been obvious for Krause’s filter medium of bellows 2 to be constructed the same way as Berger to filter both particles and odors. 

    PNG
    media_image2.png
    449
    581
    media_image2.png
    Greyscale

Krause also does not disclose that the one further edge band 14 is electrically conductive. 
Similar to Krause, Haefner is directed to an air filter element 1 of bellows. Haefner Fig. 1, [0032]. Haefner also discloses a similar pocket structure (guide duct 8’). Id. at Fig. 2, [0038]. Haefner discloses a reinforcing 11’, which is made of a metal element. Id. at Fig. 2, [0043]. Hasefner discloses that reinforcing 11’ results in stabilizing a pleated wall or a side strip. Id. at [0014]. It would have been obvious to include Haefner’s reinforcing 11’ around Krause’s guide shaft 6 for the benefits disclosed. With this modification, Krause’s edge band 14 would be conductive as it comprises Hasefner’s metal reinforcing 11’. 

    PNG
    media_image3.png
    528
    627
    media_image3.png
    Greyscale

Regarding claim 2:
Modified Krause does not disclose that the pocket 6 is divided and has a plurality of partial pockets. 
Similar to Krause, Krisko is directed to an air filter cartridge 22. Krisko Fig. 4, [0049]. Krisko also discloses a filter cartridge 22 with receiver pockets 164, 167. Id. at Fig. 4, [0150]. Additionally, Krisko discloses its structure help align and center its filter element 22 within the air cleaner housing 9. Id. It would have been obvious to modify Krause’s pocket 6 to be divided into two partial pockets as shown in Krisko for a better alignment and centering of the filter element. Additionally, simple substitution of one known element for another to obtain predictable results support a conclusion of obviousness. MPEP 2141(III)(B). 
Regarding claim 3:
Modified Krause does not disclose the claimed limitation of that the filter element according to claim 1, wherein the pocket is open towards an inflow side or towards an outflow side of the bellows.
Similar to Krause, Krisko is directed to an air filter cartridge 22. Krisko Fig. 4, [0049]. Krisko also discloses a filter cartridge 22 with receiver pockets 164, 167. Id. at Fig. 4, [0150]. Additionally, Krisko discloses that its filter pockets 164, 167 is open towards an inflow side (inlet end 12).  Id. at Fig. 4, [0040]. It would have been obvious for Krause’s pocket 6 to be open towards an inflow side as shown in Krisko because such pocket orientation is recognized in the art of air filter with pockets. 
Regarding claim 4:
Modified Krause discloses that the filter element according to claim 1, wherein the at least one further edge band (Haefner’s reinforcing 11’) is glued to the bellows (Krause’s bellows 2) with an adhesive bond (the same melting process as Haefner’s reinforcing 11’is secured to Haefner’s bellows 3’). Haefner Fig. 2, [0043]. A melting process of the metal to a nonwoven fabric would form an adhesive bond. 
Regarding claim 5:
Modified Krause discloses that the filter element according to claim 4, wherein the adhesive bond comprises an electrically conductive adhesive. As discussed in claim 4, Haefner’s reinforcing 11’ would be secured to Krause’s bellows 2 via a melting process to form a secure bond. As discussed in claim 1, Krause’s bellows 2 would be formed of Berger’s nonwoven layer and activated carbon. Berger p. 6. A person of ordinary skill in the art would understand that the melting filter medium of Berger forms the adhesive bond between the bellows 2 and reinforcing 11’in modified Krause. The melting filter medium of Berger comprises nonwoven and activated carbon and activated carbon is conductive. 
Regarding claim 6:
Modified Krause discloses the claimed limitation of that the filter element according to claim 1, wherein the at least one further edge band 14, 11’ comprises an electrically conductive nonwoven fabric comprising a synthetic polymer (the further edge band 14 is made of a nonwoven fabric impregnated with a carbon or carbon black, this reads on the claimed limitation of “electrically conductive nonwoven fabric because carbon black is electronically conductive). Krause p. 3.
However, modified Krause does not disclose the claimed limitation of that the nonwoven fabric comprising synthetic polymer. 
Similar to Krause, Gupta is directed to an air filter material. Gupta [0013]. Gupta also discloses the combination of activated carbon with a nonwoven material. Gupta [0007] and [0054]. Additionally, Gupta discloses that its nonwoven material comprises synthetic polymer. Id. at [0007]. It would have been obvious for Krause’s nonwoven fabric to comprise synthetic polymer because using nonwoven fabric made of synthetic polymer to manufacture air filter is known in the air filter art. 
Regarding claim 7:
Modified Krause discloses the claimed limitation of that its further edge band 14, 11’ comprises an at least two-layer medium having a particle filter layer (nonwoven fabric) and an electrically conductive filter layer (carbon or carbon black). Krause p. 3.  
Regarding claim 8:
Modified Krause discloses the claimed limitation of that the filter element according to claim 1, wherein the electrically conductive filter layer comprises an adsorption filter layer for gas adsorption (carbon black serves the function of absorbing odors, which is an adsorption filter layer). Krause p. 3.  
Regarding claim 9:
Modified Krause discloses the claimed limitation of that the filter element according to claim 8, wherein the adsorption filter layer comprises activated carbon (carbon black). Krause p. 3.  
Regarding claim 10:
Modified Krause discloses the claimed limitation of that the filter element according to claim 1, wherein the bellows 2 of Krause has an indentation (guide slot 6 is an indentation in bellows 2). Krause Fig. 1, p. 1. Modified Krause also discloses that the at least one further edge band 14, 11’ is fastened to the bellows 2 in a region of the indentation and seals the bellows (reinforcing 11’ of Haefner fastens to the indentation of bellows 2 of Krause via a melting process, the reinforcing 11’ would also seal the indentation as it is formed of metal). Haefner Fig. 2, [0040]. 
Allowable Subject Matter
Claims 11–13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 11:
It is noted that the term “blade” is interpreted as plate shaped. This interpretation is consistent with the instant disclosure. Spec. dated Oct. 15, 2020 (“Spec.”) p. 7, [0042]. 
Modified Krause discloses the claimed limitation of that a filter assembly (Krause’s filter assembly element 1), comprising: the filter element according to claim 1 (see mapping in claim 1); and an electronic unit (Krause’s signaling agent 12), Krause Fig. 4, p. 3. Krause’s electronic unit 12 has a blade comprising electrically conductive material (Krause’s signaling agent 12 is designed as electrically conductive means. Krause Fig. 4. It is noted that Krause’s signaling agent 12 is rectangular plate shaped. 
However, Krause does not disclose that the electronic unit 12 is formed in a manner complementary to the pocket and is held in the pocket in a form-fitting manner.
It is noted here that Haefner discloses mechanical coding for a filter element to ensure unique allocation of the filter element to a housing. Haefner Fig. 2, [0011]. Haefner also discloses filter elements with sensors could be installed into a housing to ensure a “key-keyhole” paring and a reliable mechanical coding. Id. at [0015]. However, Haefner does not disclose specifically where its sensor locates, Haefner also does not disclose that the sensor is held in the pocket in a form-fitting manner.               
Claims 12–13 are allowable as they depend on claim 11.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                  

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Krause is the 12-page Foreign Reference dated Jan. 14, 2021. A copy of Krause’s machine translation is provided with the office action. The examiner relies on the original document for the figures and the machine translation for the text.
        2 A copy of Berger’s original document and machine translation are provided with the office action. The examiner relies on the original document for the figures and the machine translation for the text.